— Appeal from an order of the Family Court, Kings County, dated September 23, 1974, which adjudicated appellant a juvenile delinquent, upon a plea of guilty, and committed him to the Elmira Reformatory for a three-year period. Order affirmed, without costs. The Family Court did not abuse its discretion in refusing to allow appellant to withdraw his guilty plea. Appellant entered the plea in the hope he would receive a commitment to an open-setting institution. No promises had been made to him. He did not receive the commitment he desired. This is not a proper basis for allowing the withdrawal of a guilty plea. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.